Citation Nr: 0927735	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-33 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected residuals of cold 
weather injuries to the upper and lower extremities.

2.  Entitlement to service connection for congestive heart 
failure, to include as secondary to service-connected 
residuals of cold weather injuries to the upper and lower 
extremities.

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected residuals of cold 
weather injuries to the upper and lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In a June 2009 informal hearing presentation, the Veteran's 
representative drew attention to an inferred claim of 
entitlement to direct service connection for a respiratory 
disability, obstructive lung disease.  This claim is referred 
to the RO for appropriate development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not exhibit hypertension in service, and 
hypertension is not shown within one year after discharge 
from service, is not etiologically related to any injury or 
disease during the Veteran's active service, and is not 
causally related to or aggravated by any service-connected 
disability.

2.  The Veteran did not exhibit congestive heart failure in 
service, and congestive heart failure is not shown within one 
year after discharge from service, is not etiologically 
related to any injury or disease during the Veteran's active 
service, and is not causally related to or aggravated by any 
service-connected disability.

3.  The Veteran did not exhibit sleep apnea in service, and 
sleep apnea is not otherwise shown to be associated with the 
Veteran's active duty.


CONCLUSIONS OF LAW

1.  Hypertension is not due to disease or injury that was 
incurred in or aggravated by service; may not be presumed to 
have been incurred in service; and is not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137,  5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.  Congestive heart failure is not due to disease or injury 
that was incurred in or aggravated by service; may not be 
presumed to have been incurred in service; and is not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137,  5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).

3.  Sleep apnea was not incurred in or aggravated by service 
and is not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an October 2007 evidentiary development letter in which 
the RO advised the appellant of the evidence needed to 
substantiate his service connection claims.  The appellant 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  This letter also informed 
the Veteran of how to establish service connection on a 
secondary basis.  This letter further advised the Veteran as 
to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.
 
The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant, including service treatment records and 
private medical records, relative to the issues on appeal has 
been associated with the claims folder. The RO also arranged 
for the Veteran to undergo a VA examination in connection 
with all of the claims on appeal, and a VA examination report 
from September 2008 has been associated with the claims 
folder.    

The Board notes that a complete set of the Veteran's service 
treatment records are not available for review.  An April 
2007 Formal Finding on the Unavailability of Induction and 
Separation Physicals was issued after an extensive search for 
the records at issue.  Under such circumstances, where 
service records have been lost or destroyed through no fault 
of the Veteran, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
noted, however, that the case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
hypertension, congestive heart failure, and sleep apnea.  He 
essentially contends that these disabilities developed 
secondary to his service-connected residuals of cold weather 
injuries, to include as due to decreased activity levels 
caused by these injuries.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2008).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claims 
were pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

Service connection may also be granted for chronic 
disabilities, such as hypertension and congestive heart 
failure, if such is shown to have been manifested to a 
compensable degree within one year after the Veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

First, the Board notes that the September 2008 VA examination 
report is competent medical evidence demonstrating the 
current existence of all three disabilities at issue.  With 
respect to the question of direct service connection, the 
Board notes that the Veteran's service treatment records 
contain no evidence of hypertension or sleep apnea in 
service, and the Veteran's post-service medical records 
contain no indication of hypertension within one year of 
separation from service.  The Veteran has not contended that 
he experienced symptoms of any of these disabilities during 
service.

With respect to the question of evidence of congestive heart 
failure in service or within one year of separation from 
service, the Veteran's service treatment records show that 
the Veteran was admitted for pneumonitis, left lung, acute, 
in December 1944.  A December 1944 chest x-ray showed 
bridging of the eighth and ninth ribs in the posterior 
axillary line, with a small area of thickened pleura in the 
left costophrenic angle, and that the lung fields were clear.  
The final diagnosis was atypical primary pneumonia, etiology 
unknown, in the left upper lobe.  There is no indication that 
these symptoms or this diagnosis was related to a cardiac 
disability; therefore, there is no competent evidence of 
congestive heart failure during service.  Nor does the record 
reflect that the Veteran experienced symptoms of congestive 
heart failure within one year of separation from service.

In January 1949, the Veteran reported occasional aching in 
his left chest.  The Veteran reported having had a rib 
resection for an empyema at age nine.  A January 1949 chest 
x-ray film showed bony fusion between the left eighth and 
ninth ribs in the poster axillary line.  There was moderate 
flattening of the left diaphragm with some slight haziness of 
the left costophrenic angle.  Both lung fields showed the 
normal bronchial markings.  There was no evidence of recent 
or active parenchymal disease.  The impression was that the 
Veteran had pleurisy, chronic, fibrous, left base, mild.  
Thus, there is no competent evidence of a chronic heart 
condition at this time.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for the Veteran's hypertension, congestive heart 
failure, or sleep apnea, either on a direct basis, on a 
presumptive basis, or a secondary basis.  The most probative 
evidence with respect to these issues is the September 2008 
VA examination report.

The September 2008 VA examination report notes that the 
Veteran was diagnosed with hypertension sometime during the 
1950s.  The Veteran had a history of smoking a pipe for two 
years after leaving the service in 1946.  He reported smoking 
cigarettes from 1949 through the 1970s and stated that his 
habit was one to three packs daily for at least 20 years.  He 
quit smoking completely during the 1970s.  The Veteran was 
taking one tablet of Micardis HCT and 80 mg furosemide daily 
for control of his blood pressure.  

With respect to his claimed congestive heart failure, the 
examiner noted that the Veteran's private medical records 
show he was treated for chest pains in August 1999.  His EKG 
showed a right bundle branch block, and a stress thallium 
test was positive for minimal inferior wall hypokinesis with 
an ejection fraction of 55 percent, but was negative for 
ischemia.  A March 2002 stress treadmill test was negative 
for ischemia, but nuclear imaging was positive for a small 
area of inferior or inferoseptal myocardial ischemia with 
normal left ventricular systolic function, and calculated 
left ventricular ejection fraction of approximately 50 
percent.  The Veteran was noted to have maximal exercise 
capacity and reached a level of seven METS.  There was no 
regional wall motion abnormality identified on that testing.  
A January 2006 EKG showed bigeminy and left anterior 
fascicular block.  

An April 2006 progress note documented a 2/6 murmur at the 
left sternal border.  An April 2006 two dimensional 
echocardiogram showed mild global left ventricular 
hypokinesis, mild left ventricular systolic dysfunction, 
estimated ejection fraction of 50-55 percent, moderate left 
atrial enlargement, mild left ventricular enlargement, mild 
atrial insufficiency, mitral insufficiency, and tricuspid 
insufficiency.  The reading cardiologist noted that, compared 
to an October 2003 study, the left ventricular systolic 
function had improved.  An April 2006 chest x-ray showed 
diffuse accentuation of bronchovascular markings.  An August 
2006 record from an examination for possible coronary artery 
disease documented no cardiac murmurs and no peripheral 
edema.  An August 2006 carotid artery Doppler showed less 
than 50 percent stenosis of the bilateral carotid arteries.  

An April 2007 stress thallium was negative for ischemia, but 
documented mild inferolateral hypokinesis with an ejection 
fraction at the lower limits of normal at 50 percent.  An 
August 2008 note documents that the Veteran was diagnosed 
with atrial flutter the previous day.  The Veteran was in 
sinus rhythm with occasional PACs on the office EKG, and 
lungs were clear.  Cardiac examination revealed regular rate 
and rhythm with frequent premature atrial contractions, but 
no S3 gallop.  There was no palpable abdominal organomegaly 
and no peripheral significant pedal edema.  EKG showed sinus 
rhythm with occasional PACs.  The doctor diagnosed suspected 
paroxysmal atrial fibrillation.

The Veteran endorsed symptoms of dyspnea with walking more 
than 100 yards or climbing a flight of stairs.  He denied 
recurrent chest pains or palpitations.  He denied and history 
of heart attack or stroke.  He stated that he had had chronic 
bilateral pedal edema right worse than left since his cold 
injury during service.  He was on a daily diuretic to help 
control the edema, but it was not resolved.  He reported 
exercising three times a week, doing some light calisthenics 
and walking a short time on a treadmill.  He reported his 
legs cramp when he sits too long.

With respect to the sleep apnea claim, the Veteran was 
evaluated for complaints of obesity, daytime hypersomnia, and 
snoring in November 2007.  A November 2007 sleep study showed 
mild obstructive sleep apnea as well as a cardiac dysrhythmia 
with second degree A-V block.  The Veteran did not require a 
CPAP device but did use oxygen at two liters per minute via 
nasal canula throughout the nighttime hours.  He had gained 
weight gradually over the last several years due to 
inactivity.  He denied fever or night sweats.  Daytime 
hypersomnolence had improved since starting on the nightly 
oxygen therapy.  He denied any history of hemoptysis or 
pulmonary malignancy.  An April 2006 chest x-ray showed some 
chronic changes, but no acute pulmonary disease.  A March 
2007 chest x-ray showed bilateral diffuse interstitial 
infiltrates or edema, accentuated secondary to poor 
inspiratory effort.   A May 2007 CT scan documented chronic 
obstructive pulmonary disease (COPD); fibrosis; nonspecific 
linear infiltrates in the bases, right greater than left, 
with some minimal right bronchiectasis.  It also showed heavy 
atherosclerotic calcification of the coronary arteries 
including the left anterior descending coronary artery.  

It was noted that the Veteran had a history of pneumonia of 
the left lung in 1971.  He previously had a left-side empyema 
requiring drainage with a chest tube at age seven or nine.  
He had a history of exposure to cold weather in service and 
sustained frostbite injuries to the hands and feet.  The 
examiner noted that there was only one record of treatment 
for pneumonia during his active military service, a December 
1944 episode of atypical left upper lobe pneumonitis of the 
left lung, which was described as "acute and moderately 
severe, of unknown etiology."  

On examination, the Veteran was noted to be overweight, 
pleasant, elderly, and in no acute distress.  Blood pressure 
in the left arm in a seated position was 168/66, 162/70, and 
160/66.  Blood pressure in the right arm seated was 164/62.  
His pulse was 68 and irregular.  Cardiovascular examination 
revealed regular rate and rhythm with frequent premature 
atrial contractions, no murmurs, rubs, or gallops.  

The VA examiner diagnosed benign essential hypertension, 
currently not well controlled on two oral medications, with 
evidence of mild renal insufficiency likely secondary to 
hypertension; congestive heart failure, mild, with chronic 
lower extremity pedal edema and mild dyspnea on exertion; 
mild obstruction sleep apnea, not requiring CPAP but 
requiring supplemental oxygen via nasal cannula at night; 
obesity; and mild coronary artery disease.  

After review of the available medical evidence, including all 
of the Veteran's available service treatment records and 
private medical records, the VA examiner opined that the 
Veteran's hypertension, congestive heart failure, and sleep 
apnea are not secondary to his service-connected cold injury 
of the upper and lower extremities.  

In response to a private physician's January 2008 letter 
opining that the Veteran's extreme cold exposure with 
repeated pneumonias during World War II contributed to his 
congestive heart failure, the VA examiner noted that the 
Veteran has several well-known risk factors for his chronic 
obstructive pulmonary disease, sleep apnea, and congestive 
heart failure.  These risk factors were noted to include a 
long history of tobacco use, longstanding hypertension, 
sedentary lifestyle, and obesity.  The VA examiner opined 
that the medical literature does not support a causal link 
between cold injury to the upper and lower extremities and 
the medical conditions of hypertension, heart failure, or 
sleep apnea.

The VA examiner stated that there was no evidence in the 
Veteran's medical records to suggest that his obstructive 
sleep apnea is related to his cold exposure in the service, 
other than his private physician's opinion.  The examiner 
noted that the Veteran did have a documented history of one 
episode of pneumonia of the left lung treated while in 
service, but that it was also documented at that time that he 
had a previous history of a severe pneumonia as a young 
child, with formation of an empyema (abscess) in the left 
lung requiring invasive procedures for drainage.  The 
examiner concluded that the left lung condition was 
preexisting before his service in the Army.  The VA examiner 
noted that the Veteran's next documented episode of pneumonia 
was 30 years later in 1971, after at least 20 years of heavy 
smoking.  

The VA examiner noted that the Veteran's hypertension was 
diagnosed in the 1950s while he was still smoking heavily and 
stated that tobacco use and sedentary lifestyle were known 
risk factors for hypertension.  The examiner concluded that 
the Veteran's hypertension is therefore more likely related 
to his smoking history and sedentary lifestyle than to his 
cold exposure while in service.  

The Veteran's congestive heart failure was opined to be more 
likely related to the known risk factors of longstanding 
hypertension, tobacco use, and sedentary lifestyle than to 
cold exposure to the upper and lower extremities during 
service.

Finally, the VA examiner opined that the Veteran's sedentary 
lifestyle was a causative factor for his obesity, which in 
turn contributed to the development of obstructive sleep 
apnea.  While the Veteran contends that his sedentary 
lifestyle was due to the effects of the cold injury on the 
bilateral lower extremities, the VA examiner noted that the 
Veteran's medical records document that he was able to 
exercise to the maximal exercise limits on a treadmill stress 
test performed in March 2002, despite his chronic bilateral 
pedal edema.  The VA examiner also observed that the Veteran 
was able to ambulate during his examination without 
significant difficulty or the use of a mechanical aide for 
ambulation, despite the chronic bilateral pedal edema.

There are two medical opinions of record that support one or 
more of the Veteran's claims.  The first of these is an 
August 2007 letter from Dr. N.D.G., a physician at the 
medical clinic at which the Veteran had been a patient since 
October 1998.  The doctor noted that he reviewed the 
Veteran's service records and his medical records and found a 
likely association between the Veteran's medical problems and 
his service.  The doctor stated that the Veteran's service 
related injuries, including his frostbite injuries to both 
lower extremities as well as his gunshot wounds, have caused 
longstanding lower extremity pain and paresthesias and have 
resulted in the Veteran becoming increasingly sedentary over 
his lifespan.  The inability to exercise regularly was said 
to have resulted in obesity, which was noted to be a definite 
risk factor for the obstructive sleep apnea which is 
associated with hypertension and congestive heart failure.  

The second opinion is a January 2008 opinion from Dr. K.A.N., 
a private pulmonologist, who noted the Veteran's history of 
congestive heart failure and that he had frostbite while 
service in World War II.  It was noted that the Veteran had 
significant frostbite while in the war, that his lower 
extremities suffer considerably from edema and autonomic 
issues, and that he has lost all of his hair on his lower 
extremities.  It was noted that the Veteran has had pneumonia 
on three separate occasions and that he had an empyema.  Dr. 
KAN cited lung function studies conducted under his care that 
revealed a moderately severe reduction in time flows, an FEV1 
of 1.19 Liters with 54 percent of predicted value, 
significant air trapping, residual volume of 242, and 
diffusion capacity of 32 percent.  The doctor found it likely 
that the Veteran suffered some of his decompensated 
congestive failure state as well as his lung issues from his 
campaigns during World War II.  The examiner concluded that 
the Veteran suffered injury to his lungs while being exposed 
to the extreme cold which left him with repeated pneumonias 
as well as contributed to his obstructive lung disease, and 
that his problems with congestive heart failure were likely 
related to his extreme exposure history.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board notes that all three examiners, two of whom were 
private physicians and the other a VA physician's assistant, 
are qualified through education, training, or experience to 
provide competent medical evidence under 38 C.F.R. § 
3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  
The Board further notes that the examination report written 
by the physician's assistant was also signed by a staff 
physician.

The Board also finds all of these opinions to be probative to 
the extent that they are based upon examination of the 
Veteran and review of the Veteran's pertinent medical 
history.

Ultimately, however, the Board concludes that the most 
persuasive opinion is that of the September 2008 VA examiner, 
because this is the only opinion that addresses or even 
acknowledges what the examiner explained was a significant 
non-service-connected risk factor of tobacco use.  
Furthermore, the January 2008 opinion provides very little 
rationale for his conclusion that the Veteran's congestive 
heart failure was related to his frostbite residuals.  The 
probative value of the August 2007 private opinion is also 
lessened by the speculative nature of the relationship it 
finds between the Veteran's cold weather injuries and his 
increasingly sedentary lifestyle.  The VA examiner's opinion 
cites evidence of the Veteran's past performance in a stress 
test and her current observations regarding his ability to 
ambulate to support the conclusion that the Veteran's cold 
weather injuries have not led to his obesity.  The Board 
further notes that the examiner's assertions with respect to 
the Veteran's activity level is supported by a statement made 
in the Veteran's July 2007 claim for a total disability 
rating based on individual unemployability (TDIU).  This 
application notes that the Veteran was working two days a 
week despite his disability in order to keep active.

In short, a preponderance of the evidence is against granting 
service connection for hypertension, congestive heart 
failure, and sleep apnea on a direct basis, as the 
preponderance of the competent evidence of record does not 
establish that the Veteran incurred any of these disabilities 
during service and does not indicate that any of these 
disabilities developed as a result of the Veteran's exposure 
to extreme cold temperatures during service.  A preponderance 
of the evidence is against granting service connection for 
hypertension or congestive heart failure on a presumptive 
basis, as there is no competent medical evidence establishing 
that the Veteran exhibited symptoms of either disability to a 
compensable degree within one year of his separation from 
service.  Finally, a preponderance of the evidence is against 
establishing entitlement to service connection for 
hypertension, congestive heart failure, and sleep apnea as 
secondary to the Veteran's service-connected residuals of 
cold weather injuries to the upper and lower extremities, as 
the preponderance of the evidence establishes that the 
Veteran's history of tobacco use, sedentary lifestyle, and 
obesity are more likely causes of these disabilities.  In 
addition, none of those factors are shown to be secondary to 
any service-connected disabilities.  

The Board acknowledges the Veteran's contention that the 
current disabilities are related to the cold weather injuries 
sustained in service.  Certainly, the veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469- 470 (1994).  While he is certainly competent 
to report symptomatology experienced during and since 
service, and his testimony in that regard is entitled to some 
probative weight, the greater weight of competent medical 
evidence reveals that the current disabilities are unrelated 
to the injuries in service, and that they are not secondary 
to any service-connected residuals of those injuries.  The 
Board ultimately finds that competent VA opinion discussed 
above to be more persuasive than the Veteran's lay 
contentions as to the etiology of his disabilities. 

Accordingly, the claims of entitlement to service connection 
for hypertension, congestive heart failure, and sleep apnea 
are denied.  As the evidence preponderates against the 
claims, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected residuals of cold 
weather injuries to the upper and lower extremities, is 
denied.

Entitlement to service connection for congestive heart 
failure, to include as secondary to service-connected 
residuals of cold weather injuries to the upper and lower 
extremities, is denied.

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected residuals of cold weather 
injuries to the upper and lower extremities, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


